Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 6, 14, 18 – 20, and 23 are objected to because of the following informalities:  
In claim 14, line 3, “the body” lacks antecedent basis.
In both claim 6 and 18, line 2, “defines first” appears to be missing language. Examiner recommends defines the first. 
Claim 20 is objected to because it repeats claim 9. 
In claims 18, 19, and 23, line 1, “the coupler” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,084,291 (“Carlson”).
Regarding claim 1, Carlson discloses a coupler for a spark plug, comprising: a body (44) formed from an electrically conductive material (see col. 6, ln. 27) and including a first connecting portion (upper portion of 44) defining a first cavity (the space defined by the upper 
Regarding claim 2, Carlson discloses wherein the first connecting portion (upper end of 44) is formed from a wire coiled to define the first cavity within the coil (see Fig. 1).
Regarding claim 3, Carlson discloses wherein the second connecting portion (lower end of 44) is formed from a wire coiled to define the second cavity within the coil (see Fig. 1).
Regarding claim 4, Carlson discloses wherein the first connecting portion (upper end of 44) is formed from a wire coiled to define the first cavity within the coil (see Fig. 1), and the second connecting portion (lower end of 44) is formed from a wire coiled to define the second cavity within the coil (see Fig. 1), and wherein the same wire (44) defines both the first and second connecting portions (see Fig. 1).
Regarding claim 5, Carlson discloses wherein the intermediate portion (central portion of 44) is also defined by the wire that defines both the first and second connecting portions (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of U.S. Pat. No. 2,114,750 (“Stone”).
Regarding claim 14, Carlson discloses an assembly, comprising: a coupler (44) formed from an electrically conductive material (see col. 6, ln. 27) and including a first connecting portion (upper portion of 44) defining a first cavity (the space defined by the upper end of 44 surrounding 42, see Fig. 1), and the body (body of 44) includes a second connecting portion (lower portion of 44) defining a second cavity (the space defined by the lower end of 44 surrounding 14, see Fig. 1) spaced from the first cavity (the cavity portions are on opposite ends of 44), and the body including an intermediate portion (the central portion of 44 between the upper and lower ends) physically and electrically coupling the first connection portion and the second connecting portion (Fig. 1); and a spark plug (14) having a terminal (upper portion of 14) wherein the terminal is received at least partially within and engaged by the second connecting portion (see 14 engaging the bottom end of 44 and being within the bottom end, Fig. 1).
Carlson discloses a power supply member having an electrically conductive core which is partially received within the first cavity (see 42, which extends from wiring, within the upper end). Carlson does not disclose a power supply cable having an electrically conductive core wherein the cable is partially received within the first cavity with the core engaged with the first connecting portion. However, Stone teaches a spark plug assembly, having a coupler (8’) and power supply cable (19’), the cable having an electrically conductive core (20) wherein the cable is partially received within a first cavity of the coupler (portion 20 of the cable extends within 8’, see Fig. 1) with the core engaged with a first connecting portion (20 electrically engages the coil spring by the use of a set screw 24, see Fig. 1). It would have been obvious to make the conductive member a cable and engage the coupler to the core of the cable as taught by Stone, because the cable sheath provides protection for the portion of the cable which is held tightly within the housing of the assembly and helps prevent damage to the core wire within. 
Regarding claim 15, Carlson discloses wherein the first connecting portion (upper end of 44) is formed from a wire having a first coil that defines the first cavity (see Fig. 1), and the second connecting portion (lower end of 44) is formed from a second coil of wire that defines the second cavity (see Fig. 1), and wherein the same wire defines both the first and second coils (the ends are part of a continuous wire coil structure, see Fig. 1).
Regarding claim 16, Carlson discloses one or both of the first coil and second coil are defined by loops of wire that may move relative to each other so the coupler is flexible (Fig. 1).
Regarding claim 17, Carlson discloses the intermediate portion (central portion of 44) is also defined by the wire that defines both the first and second connecting portions (see Fig. 1).
Allowable Subject Matter
Claims 6 – 13, 18, 19 and 21 – 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and resolving all applicable claim objections.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 6 and 18, the prior art does not disclose or suggest the claimed coupler, including an end of the wire is adjacent to or defines part of the coil that defines the first cavity and the end of the wire is defined in a tang that extends outwardly relative to the coil that defines the first cavity, along with the remaining elements of the respective claims.
Bohl, Skinner, Etienne, Idogawa ‘563 and Idogawa ‘775 each disclose coupler assemblies with spark plugs, but do not disclose the coupler as having a tang as required by the claims. Fujiyama discloses a coil member (2) with tangs (211), but this coil member is non-
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/            Examiner, Art Unit 2833      
                                                                                                                                                                                      

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833